Case 2:17-cv-03387-ES-MAH Document 333-1 Filed 04/03/19 Page 1 of 7 PageID: 13325



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  CELGENE CORPORATION,                                  C.A. No. 2:18-cv-03387-ES-MAH


                Plaintiff,                               CORRECTED AND SUBSTITUTED
                                                           STIPULATION AND ORDER
         v.

  HETERO LABS LIMITED, HETERO
  LABS LIMITED UNIT-V, HETERO
  DRUGS LIMITED, HETERO USA, INC.,
  AUROBINDO PHARMA LIMITED,
  AUROBINDO PHARMA USA, INC.,
  AUROLIFE PHARMA LLC, EUGIA
  PHARMA SPECIALTIES LIMITED,
  APOTEX INC., APOTEX CORP., MYLAN
  PHARMACEUTICALS, INC., MYLAN
  INC., MYLAN, N.V., AND BRECKENRIDGE
  PHARMACEUTICAL, INC.,

                Defendants.


  CELGENE CORPORATION,                                  C.A. No. 2:18-cv-16035-ES-MAH


                Plaintiff,

         v.

  MYLAN PHARMACEUTICALS, INC., MYLAN
  INC., MYLAN, N.V.


                Defendants.


         Plaintiff Celgene Corporation (“Celgene”) and Defendants Mylan Pharmaceuticals Inc.,

  Mylan Inc., and Mylan N.V. (collectively, “the Mylan Defendants”), by and through their

  undersigned counsel, hereby stipulate and agree as follows:




                                                 1
Case 2:17-cv-03387-ES-MAH Document 333-1 Filed 04/03/19 Page 2 of 7 PageID: 13326



            1.   On May 11, 2017, Celgene filed a Complaint against the Mylan Defendants. ECF

  No. 1, Case No. 2:17-cv-03387-ES-MAH (the “First Case”).

            2.   On August 9, 2017, the Mylan Defendants moved to dismiss the Complaint for

  improper venue, failure to state a claim, and lack of subject matter jurisdiction (the “Motion to

  Dismiss”). ECF No. 56, Case No. 2:17-cv-03387-ES-MAH.

            3.   On March 2, 2018, the Court issued an Order denying the Mylan Defendants’

  Motion to Dismiss without prejudice, permitting the parties to engage in venue-related discovery,

  and permitting the Mylan Defendants to renew their Motion to Dismiss following the conclusion

  of such venue-related discovery (the “March 2 Order”). ECF No. 151, Case No. 2:17-cv-03387-

  ES-MAH.

            4.   On November 9, 2018, Celgene filed a Complaint against the Mylan Defendants

  alleging infringement of U.S. Patent No. 9,993,467. ECF No. 1, Case No. 2:18-cv-16035-ES-

  MAH (the “Present Case”).

            5.   The Mylan Defendants’ Motion to Dismiss (ECF No. 56, Case No. 2:17-cv-

  03387-ES-MAH), including any new or renewed Motion to Dismiss filed in the First Case, and

  all papers submitted in support thereof or opposition thereto including requests for relief, legal

  arguments, and factual submissions included therein shall be incorporated herein and deemed to

  have and treated as having been filed in the Present Case, and shall apply equally to the Present

  Case and the Complaint herein, as if originally set forth and asserted herein.

            6.   The March 2 Order, a true and correct copy of which is attached hereto as Exhibit

  A, shall be deemed to have been and treated as having been filed in the Present Case and shall

  apply equally to the Present Case and the Complaint herein, as if originally set forth and asserted

  herein.




                                                   2
Case 2:17-cv-03387-ES-MAH Document 333-1 Filed 04/03/19 Page 3 of 7 PageID: 13327



          7.     The Mylan Defendants shall not be required to file an additional Motion to

  Dismiss in the Present Case to preserve their challenges in this Case under Federal Rule of Civil

  Procedure 12(b)(3), 12(b)(1) and 12(b)(6) (as set forth in the Motion to Dismiss) (including but

  not limited to the filing of any appeal of the March 2 Order in the Present Case), and that such

  challenges shall not be waived or prejudiced by the Mylan Defendants’ participation and/or their

  filing of any responsive pleading to the Complaint in the Present Case.

          8.     Celgene and the Mylan Defendants agree that final resolution of the Mylan

  Defendants’ Motion to Dismiss (ECF No. 56, Case No. 2:17-cv-03387-ES-MAH), including any

  new or renewed Motion to Dismiss filed in the First Case, shall equally apply to the Present

  Case.

          9.     Any and all future filings and Orders of the Court concerning the Motion to

  Dismiss shall include the captions of and be filed in both the Earlier Case and the Present Case.

  Dated: April 3, 2019                                Respectfully submitted,

  SAUL EWING ARNSTEIN & LEHR LLP                       SAIBER LLC
  s/ Charles M. Lizza___________________               s/ Arnold B. Calmann_______________
  Charles M. Lizza                                     Arnold B. Calmann (abc@saiber.com)
  William C. Baton                                     Jakob B. Halpern (jbh@saiber.com)
  One Riverfront Plaza, Suite 1520
  Newark, NJ 07102-5426                                Monvan Hu (mhu@saiber.com)
  (973) 286-6700                                       One Gateway Center, 10th Floor, Suite 1000
  Email: clizza@saul.com                               Newark, New Jersey 07102
                                                       Telephone: (973) 622-3333

  Of Counsel:                                          Of Counsel:

  F. Dominic Cerrito                                   Elham Firouzi Steiner (esteiner@wsgr.com)
  Eric C. Stops                                        Nathaniel R. Scharn (nscharn@wsgr.com)
  Evangeline Shih                                      Sarah A. Siedlak (ssiedlak@wsgr.com)
  Andrew S. Chalson                                    WILSON SONSINI GOODRICH & ROSATI
  Gabriel P. Brier                                     P.C.
  Frank C. Calvosa                                     12235 El Camino Real
  Marta A. Godecki                                     San Diego, California 92130
  Brian J. Forsatz                                     Telephone: (858) 350-2300




                                                  3
Case 2:17-cv-03387-ES-MAH Document 333-1 Filed 04/03/19 Page 4 of 7 PageID: 13328



  QUINN EMANUEL URQUHART &
  SULLIVAN, LLP                                     Tung-On Kong (tkong@wsgr.com)
  51 Madison Avenue, 22nd Floor                     Wendy L. Devine (wdevine@wsgr.com)
  New York, New York 10010                          Kristina M. Hanson (thanson@wsgr.com)
  (212) 849-7000                                    WILSON SONSINI GOODRICH & ROSATI
                                                    P.C.
  Anthony M. Insogna                                One Market Street
  Cary Miller, Ph.D.                                Spear Tower, Suite 3300
  JONES DAY                                         San Francisco, CA 94105
  4655 Executive Drive, Suite 1500                  Telephone: (415) 947-2000
  San Diego, CA 92121
  (858) 314-1200                                    Attorneys for Defendants Mylan
                                                    Pharmaceuticals Inc.,
  Matthew J. Hertko                                 Mylan Inc., and Mylan N.V.
  JONES DAY
  77 W. Wacker Drive, Suite 3500
  Chicago, IL 60601
  (312) 782-3939

  Attorneys for Plaintiff Celgene Corporation


  IT SO ORDERED this __________ day of
  _____________, 2019.                                _________________________________
                                                      HON. MICHAEL A. HAMMER
                                                      UNITED STATES MAGISTRATE JUDGE




                                                4
Case 2:17-cv-03387-ES-MAH Document 333-1 Filed 04/03/19 Page 5 of 7 PageID: 13329




                   EXHIBIT A
Case
 Case2:17-cv-03387-ES-MAH
       2:17-cv-03387-ES-MAH Document
                             Document333-1
                                      151 Filed
                                           Filed 03/02/18
                                                 04/03/19 Page
                                                          Page 16 of
                                                                  of 27 PageID:
                                                                        PageID: 4145
                                                                                13330



  Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                   :
  CELGENE CORPORATION,                             :
                                                   :
                          Plaintiff,               :      Civil Action No. 17-3387 (ES) (MAH)
                                                   :
                          v.                       :                      ORDER
                                                   :
  HETERO LABS LIMITED, et al.,                     :
                                                   :
                          Defendants.              :
                                                   :

  SALAS, DISTRICT JUDGE

            Pending before the Court is Defendants Mylan Pharmaceuticals Inc., Mylan Inc., and

  Mylan N.V.’s (collectively, “Mylan”) motion to dismiss for improper venue, lack of subject-matter

  jurisdiction, and failure to state a claim under Federal Rules of Civil Procedure 12(b)(3), 12(b)(1),

  and 12(b)(6), respectively (D.E. No. 56); and the Court having considered the parties’ submissions

  in support of and in opposition to Mylan’s motion and having decided the matter without oral

  argument under Federal Rule of Civil Procedure 78(b); and for the reasons set forth in the Court’s

  accompanying Memorandum and for other good cause shown;

            IT IS on this 2nd day of March 2018,

            ORDERED that Mylan’s motion to dismiss for improper venue, lack of subject-matter

  jurisdiction, and failure to state a claim (D.E. No. 56) is DENIED without prejudice; and it is

  further

            ORDERED that Plaintiff’s request for venue-related discovery (D.E. No. 88 at 21-22) is

  GRANTED; and it is further
Case
 Case2:17-cv-03387-ES-MAH
       2:17-cv-03387-ES-MAH Document
                             Document333-1
                                      151 Filed
                                           Filed 03/02/18
                                                 04/03/19 Page
                                                          Page 27 of
                                                                  of 27 PageID:
                                                                        PageID: 4146
                                                                                13331



            ORDERED that, within 14 days from the date of this Order, Celgene and Mylan shall

  jointly contact the Hon. Michael A. Hammer, U.S.M.J., to coordinate venue-related discovery; and

  it is further

            ORDERED that Mylan may renew its motion to dismiss following the conclusion of

  venue-related discovery; and it is further

            ORDERED that Magistrate Judge Hammer shall coordinate the briefing of any renewed

  motion to dismiss filed by Mylan following the conclusion of venue-related discovery; and it is

  further

            ORDERED that the Clerk of Court shall TERMINATE docket entry number 56.


                                                             s/Esther Salas
                                                             Esther Salas, U.S.D.J.




                                               -2-
